Citation Nr: 0600058	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-32 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for an eye disability 
manifested by blurred vision.

3.  Entitlement to service connection for impotence.

4.  Entitlement to service connection for cramps of the lower 
and upper body.

5.  Entitlement to service connection for hearing loss.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
athlete's foot.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

10.  Entitlement to an effective date earlier than May 17, 
2001 for the grant of a 50 percent disability rating for 
headaches, to include whether there was clear and 
unmistakable error (CUE) in an April 1996 rating decision 
which assigned an initial 10 percent rating for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1974 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2002.  In January 2005, the appellant appeared at 
a videoconference hearing held before the undersigned.  

At his hearing, the veteran testified that he had lost his 
previous job due to his headaches, and has been unable to 
keep a job since then.  This raises an informal claim for a 
total disability rating based on individual unemployability 
(TDIU), which is REFERRED to the RO for initial action.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001 (July 6, 2001). 

The veteran also presented testimony regarding urethritis.  
However, service connection for urinary tract infections was 
denied by the Board in March 1997, and if he wishes to reopen 
his claim for this disability, he should submit a claim, with 
new and material evidence, to the RO.  

For reasons expressed below, several issues, identified 
below, are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Impotence was not shown in service, nor is there medical 
evidence of a current chronic impotence disability.

2.  A chronic disability manifested by cramps of the upper 
and lower body was not present in service, nor is there 
competent evidence of the current presence of such a 
disability.  

3.  Hearing loss was not shown in service, nor is there 
competent evidence of the current presence of hearing loss.  

4.  Evidence received since a March 1997 Board decision, 
which denied service connection for athlete's foot, includes 
evidence which relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  

5.  Evidence received since the March 1997 Board decision 
denying service connection for tinnitus is cumulative or 
redundant, or not so significant that it must be considered 
to fairly decide the merits of the claim.

6.  Evidence received since the May 1998 rating decision 
denying service connection for hypertension and a low back 
disability is cumulative or redundant, or not so significant 
that it must be considered to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  A chronic impotence disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  A chronic disability manifested by cramps of the upper 
and lower extremities was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

4.  New and material evidence has been received to reopen the 
claim for service connection for athlete's foot.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).

5.  New and material evidence to reopen a claim for service 
connection for tinnitus has not been received.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).

6.  New and material evidence to reopen claims for service 
connection for hypertension and a low back disability has not 
been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
claims folders, which includes, but is not limited to:  
rating decisions, the appellant's contentions, including the 
transcript of his hearing before the undersigned, service 
medical records, and VA, private, and public health medical 
records dated from 1981 to 2005.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  The lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder is evidence against the claim.  See 
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain 
or swelling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

I.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A.  Impotence

The veteran contends that he suffers from impotence, which he 
describes as difficulty maintaining an erection, frequent 
urination, and groin pain.  It must be pointed out that 
service connection for urinary tract infections was 
previously denied by the Board in March 1997, and that issue 
is not currently before the Board.  While competent to report 
his symptoms, the diagnosis of a medical condition manifested 
by impotence requires medical expertise.  There is no medical 
evidence of erectile dysfunction, either in service or after 
service.  Symptoms of groin pain, when shown, have not been 
attributed to impotence.  Absent a current disability, there 
can be no service connection.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997).  

As there is no medical evidence of a chronic impotence 
disability, during or after service, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Cramps of upper and lower body

The veteran states that he suffers from episodes of cramping 
in his upper and lower extremities, which began in service.  
On the veteran's examination for entrance onto active duty in 
March 1974, he reported occasional cramps in the legs, not 
disabling.  On an examination in May 1977, he reported cramps 
in the legs when swimming.  

From May 1979 to September 1979, the veteran was evaluated 
for episodes in which all of his muscles would freeze up and 
he could not move for several minutes.  Initially thought to 
be sleep paralysis, extensive work-up, including a 2-week 
hospitalization in September 1979, was normal, and the final 
diagnosis was passive-aggressive personality.  There was no 
mention of cramps of the upper or lower body in connection 
with this evaluation.  

Subsequent to service, the extensive medical records seldom 
show complaints of cramps, and when shown, the symptoms have 
been attributed to other disabilities.  In March 1988, for 
instance, it was noted that he experienced leg cramps after 
taking the medication Maxzide, and the symptoms resolved when 
the medication was discontinued.  In February 1990, leg 
cramps secondary to a reduced potassium level were noted; 
again, the symptoms resolved with treatment.  In February 
1991, he complained of cramps in the legs and fingers; the 
only diagnosis noted at that time was hypertension.  Although 
he was found to have some isolated distal peroneal neuropathy 
on nerve conduction studies in August 1998, no cramping of 
the extremities was noted, and the test had been prompted by 
decreased reflexes.  

In sum, the service medical records do not show treatment for 
cramps, or the presence of a chronic disability manifested by 
cramps of the legs and/or arms.  Medical records dated after 
service show a few instances on which the veteran has 
complained of cramping, but the cramps were acute, and were 
attributed to other, non-service conditions.  Recent medical 
evidence does not show any complaints of cramps.  As noted 
above, without a current disability, there can be no service 
connection.  See Degmetich, supra.  Thus, the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

C.  Hearing loss

The veteran contends that he suffers from hearing loss, which 
he believes was due to noise exposure from flight lines in 
service.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing 
loss meeting this definition is not shown.  

During service, an audiogram in December 1978 showed a 
threshold shift, particularly in the left ear, as compared 
with a May 1977 audiogram.  However, pure tone thresholds 
were all 20 decibels or less, and it was noted that the 
veteran's hearing was good, and his current ear protection 
was adequate.  The threshold for normal hearing is from zero 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Further, on 
the separation examination in September 1980, pure tone 
thresholds were all 15 decibels or less.  

In February 1986, VA outpatient treatment records show that 
the veteran complained of a sudden attack of vertigo the 
previous weekend, accompanied by pulsatile tinnitus.  He was 
unsure of any auditory acuity changes.  On examination, the 
canals were clear.  He underwent audiogram and 
electronystagmogram (ENG) testing.  When seen for follow-up 
in March 1986, it was noted that both tests had been normal, 
and the impression was probably viral upper respiratory 
infection with labyrinthine irritation.  

After this normal audiogram, the first indication of hearing 
loss was in March 1988, when a VA audiologist wrote that the 
veteran had a very mild high frequency sensorineural hearing 
loss, in a pattern consistent with a history of noise 
exposure.  The audiometric findings were not reported; thus, 
it is not clear whether the requirements of 38 C.F.R. § 3.385 
were met.  In addition, the specific noise exposure was not 
identified.  The veteran has not described any history of 
noise exposure, except to state that he was routinely exposed 
to noise on the flight line in service.  However, his 
military occupations were policeman and air traffic 
controller.  Although the latter required that he qualify for 
Class II Flight Status, it is unclear how either of these 
occupations would require his regular presence on the flight 
line.  

More importantly, however, the evidence since that treatment 
note does not show that the veteran has hearing loss, as 
defined for VA compensation purposes.  There is no indication 
of hearing loss during the 16 years that have succeeded that 
evaluation.  The evaluation of otitis media in October 2001 
did not suggest hearing loss to be present, other than the 
veteran's complaints of his ear being "blocked" or 
"stopped up," due to the serous fluid behind the left 
eardrum.  

While the veteran is competent to report a subjective 
decrease in his hearing ability, he is not competent to state 
whether he has a hearing loss disability, which requires that 
certain objective testing criteria be met.  In this regard, 
in 1986, although the veteran reported hearing loss at that 
time, audiometric findings were normal.  In view of the 
normal audiometric findings in service and, after service, in 
1986, as well as the lack of specificity in the 1988 
treatment note, and the absence of any objective evidence of 
hearing loss during the ensuing 16 years, the preponderance 
of the evidence of against the claim.  As the evidence is not 
in equipoise, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

II.  New and material evidence

Service connection for tinnitus and athlete's foot was 
previously denied by the Board in a March 1997 decision.  
Service connection for hypertension and a low back disability 
was previously denied by the RO in rating decisions dated in 
April 1996 and May 1998.  Those decisions are final.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 3.104 
(2005).  However, if new and material evidence is received 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).   

The veteran's application to reopen his claims was filed in 
May 2001, and, under the applicable law, "new and material 
evidence" is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of a 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 
C.F.R. § 3.156(a) (2001).  (The definition of new and 
material evidence found in 38 C.F.R. § 3.156(a) was changed 
in 2001; this change applies only to claims received on or 
after August 29, 2001, and, hence, is not applicable to this 
case.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)).

In considering whether there is "new and material 
evidence," all evidence submitted since the last time that 
the claim was finally disallowed on any basis must be 
considered.  Evans v. Brown, 9 Vet.App. 27 (1996).  For the 
issues of service connection for tinnitus and athlete's foot, 
this last decision was the March 1997 Board decision.  The 
most recent unappealed, final RO decision addressing the 
hypertension and low back issues was dated in May 1998.  
These issues will be discussed separately below.

A.  Athlete's foot

Evidence of record at the time of the March 1997 Board 
decision included service medical records, which showed that 
the veteran was treated for tinea pedis (athlete's foot) in 
September 1978.  The appeal was denied because there was no 
evidence of current disability.  

Evidence received since then includes private medical records 
from H. Raphael, M.D., which show that in October 2003, the 
veteran was seen for onychomycosis of the toenails.  Since 
the previous claim was denied on the basis that no current 
disability was shown, this current medical evidence of a 
fungal infection involving the feet is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In this regard, neither the Board nor the veteran 
possesses the necessary medical expertise to determine 
whether this fungal infection is related to tinea pedis shown 
in service, many years earlier.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (a layman is not competent to offer a 
diagnosis or medical opinion); Jones v. Principi, 16 Vet. 
App. 219, 225 (2002) (Board must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 
(1991) (Board is prohibited from making conclusions based on 
its own medical judgment).  Moreover, evidence is weighed and 
credibility assessed after a claim is reopened.  See Justus 
v. Principi, 3 Vet. App. 510 (1993).  Accordingly, the claim 
is reopened with the submission of new and material evidence, 
and VA must review the claim in light of all the evidence, 
new and old.  38 C.F.R. § 3.156.   

B.  Tinnitus

Service connection for tinnitus was also previously denied in 
the March 1997 Board decision.  Evidence of record at the 
time included the veteran's contentions that he had suffered 
from tinnitus since service.  The medical evidence did not 
show tinnitus in service, and, after service, tinnitus was 
shown on a single occasion in February 1986, when the veteran 
complained of sudden onset of symptoms including hearing loss 
and vertigo, as well as tinnitus.  

Evidence received since then includes extensive records of 
treatment for multiple conditions, but does not show a 
diagnosis of tinnitus.  VA treatment records showing 
treatment for otitis media in 2001 do not show any reference 
to tinnitus; at that time, he complained of a "stopped up 
ear."  As noted above, in the absence of a current medical 
disability, there can be no service connection.  See 
Degmetich, supra.  As a result, the new evidence not so 
significant that it must be considered in order to decide the 
merits of the claim.  Hence, the Board finds that new and 
material evidence has not been presented, and the March 1997 
Board decision remains final.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156.     

C.  Hypertension

Evidence of record at the time of the May 1998 rating 
decision denying service connection for hypertension included 
service medical records, which showed blood pressure readings 
ranging from 110/68 to 130/88 during service.  For VA 
evaluation purposes, hypertension means that the diastolic 
blood pressure is predominantly 90 or greater, or the 
systolic blood pressure is 160 or greater.  See 38 C.F.R. § 
4.104, Code 7101, Note 1 (2005).  On the separation 
examination, the veteran's blood pressure was 126/88.  Also 
of record were post-service medical records showing a blood 
pressure of 130/80 in 1983, and of 120/82 in 1984.  

In February 1986, the veteran's blood pressure was 136/100, 
and subsequent records showed his treatment for hypertension.  
As hypertension was first shown more than one year after 
service, the claim was denied.

Medical evidence received since the May 1998 rating decision 
shows the veteran's continued treatment for hypertension, 
often uncontrolled, but does not contain any indication that 
hypertension began in service, or indeed earlier than the 
1986 increased blood pressure reading previously of record.  
Moreover, the existence of hypertension was established by 
the time of the 1998 rating decision; thus, evidence showing 
the continued presence of hypertension is not new.  
Similarly, the veteran's assertions that hypertension was of 
service onset were previously of record, and are not 
supported by any medical evidence.  The veteran himself is 
not competent to offer diagnoses or medical opinions 
regarding the cause of a condition.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the Board finds that new and material evidence has not 
been presented, and the May 1998 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.   

D.  Low back pain

Evidence of record at the time of the May 1998 rating 
decision included service medical records which did not show 
any complaints of back pain.  Post service VA treatment 
records showed that in January 1990, the veteran complained 
of back pain of one day's duration; X-rays were normal.  
Subsequent records showed a few other instances in which the 
veteran was treated for musculoskeletal back pain.  In July 
1993, a history of chronic back pain in the flank area since 
trauma in 1988 was reported.  

Evidence received since then includes records from Dr. 
Mussarat showing that in August 1998, the veteran stated that 
he did not currently have back pain.  The new evidence does 
not otherwise show the presence of a chronic back disability, 
and the veteran's contentions that a back disability began in 
service were previously considered.  Without a disability, 
there can be no entitlement to compensation.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997).  Moreover, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, 
the Board finds that new and material evidence has not been 
presented, and the May 1998 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements as to the issues addressed on 
the merits in this decision have been satisfied by virtue of 
a letter sent to the claimant in June 2001.  That letter 
advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   He was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of other correspondence such as the notification of 
the rating decision on appeal and the statement of the case, 
he was provided with specific information as to why his 
particular claims were being denied, and of the evidence that 
was lacking.  

The RO's 2001 letter did not specifically tell the claimant 
to provide any relevant evidence in his or her possession.  
However, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the statement of the case, and he was 
otherwise fully notified of the need to give to VA any 
evidence he had pertaining to the claim.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
his claim.  When considering the notification letters, the 
rating decision on appeal, and the statement of the case, as 
a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to ensure the 
claimant is given notice of the elements discussed in 
Pelegrini II.  Once that is done-whether by a single notice 
letter or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Recent attempts to obtain 
records from Charity Hospital met with the response that all 
records had been destroyed, but records dated in the early 
1980's from that facility were already of record.  Other 
private medical records identified by the veteran are of 
record.  At his hearing before the undersigned, the potential 
existence of medical evidence was discussed, and the veteran 
indicated that he would obtain available relevant evidence, 
and additional evidence, accompanied by a waiver of initial 
RO consideration, was subsequently received from the veteran.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
As to the hearing loss and impotence issues, the only direct 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004) (holding that some evidence of an in-service event, 
injury, or disease is required in order to substantiate a 
claim for service connection and because a postservice 
medical examination could not provide evidence of such past 
events, a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease.).  See also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with section 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to section 5103A(d)).  

As to a disability manifested by cramps, although reported as 
history during service, no symptoms were objectively 
reported, nor is there current evidence of such a disability, 
or of "persistent or recurrent symptoms of disability."  In 
this regard, as discussed above, the veteran's few medically 
documented symptoms of cramps over the years have been 
attributed to different causes, rather than a single 
disability, and were acute instances.  Thus, an examination 
is not warranted.  See Duenas at 518-519.  

As to the issues involving new and material evidence, there 
is no duty to provide a medical examination unless new and 
material evidence is presented or secured. Thus, VA's duty to 
assist has been fulfilled. 

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Service connection for impotence is denied.

Service connection for cramps of the upper and lower body is 
denied.

Service connection for hearing loss is denied.

New and material evidence to reopen a claim for service 
connection for athlete's foot has been received; to that 
extent only, the appeal is granted.

The application to reopen a claim for service connection for 
tinnitus is denied.

The application to reopen a claim for service connection for 
hypertension is denied.

The application to reopen a claim for service connection for 
a back disability is denied.


REMAND

As explained below, additional development is required prior 
to an appellate decision on the following issues.

Sinusitis

During service, the veteran was seen in service on multiple 
occasions in 1978 for sinusitis, and in 1979, rhinitis was 
noted.  Subsequent to service, VA medical records show that 
hypertrophied turbinates were shown on X-rays of the sinuses 
in May 1983.  Private and VA medical evidence dated from 1999 
to 2004 contains conflicting information as to whether 
sinusitis is present.  In May and June 2001, suspected 
sinusitis was not confirmed on computerized tomography (CT) 
scan, and allergic rhinitis was diagnosed.  A May 2003 VA 
examination determined that sinusitis was not present, but a 
2004 private record shows sinusitis.  However, December 2004 
MRI shows no evidence of sinus abnormality.  Given these 
factors, the veteran should be afforded an examination to 
determine whether he has a current chronic sinus (or other 
nasal) disability which is related to the sinus symptoms 
shown in service.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).


Blurred vision

The veteran also contends that he has blurred vision, which 
began in service.  Evidence received after his hearing before 
the undersigned includes an undated VA consult request with a 
"provisional diagnosis" of "blurry vision."  (The request 
is likely dated around February 2004, as it is contained on 
the same page as another record dated that month.)  However, 
the report of the actual consultation is not of record.  
Since the evidence of record does not show the current 
presence of a chronic eye disability manifested by blurred 
vision, this VA medical evidence, with a potential diagnosis 
of the claimed condition, should be obtained.  

Athlete's foot

As noted above, service medical records show the veteran was 
treated for tinea pedis in service, and a 2003 medical record 
shows a diagnosis of onychomycosis.  Further, VA treatment 
records show treatment for tinea pedis in 1991 and 1994.  
Although these post-service records, alone, are inadequate to 
establish the presence of a chronic disability, they do 
provide sufficient evidence to trigger an examination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  Thus, the 
veteran should be afforded an examination to determine 
whether he currently has residuals of athlete's foot shown in 
service.

Earlier effective date for 50 percent rating for headaches

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A; 38 C.F.R. § 3.159.  The veteran's claim 
received in May 2001 included several service connection 
issues, as well as a claim for an increased rating for 
headaches.  However, the VCAA notice furnished to the veteran 
in June 2001 contained information relating only to the 
service connection claims, and did not address the increased 
rating claim.  Because of this deficiency in notice, the 
earlier effective date issue on appeal does not fall within 
the "downstream" issues exception to VCAA notification.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. Reg. 25180 
(2004) (VA is not required to provide separate 38 U.S.C.A. 
§ 5103(a) notice with regard to "downstream" issues, where 
the notice was provided in connection with the original 
claim.); see also Grantham v. Brown, 114 F .3d 1156 (1997).  
Accordingly, the RO must ensure that all actions required to 
notify and assist the claimant have been satisfied as to this 
issue. 

Additionally, at his hearing before the undersigned, the 
veteran raised the matter of clear and unmistakable error 
(CUE) in the April 1996 rating decision which granted service 
connection for headaches, and assigned an initial 10 percent 
rating for the disability.  The CUE question is inextricably 
intertwined with the earlier effective date issue and must be 
decided in the first instance by the RO, before the Board 
reaches a final determination on the earlier effective date 
issue.  

Accordingly, the appeal is REMANDED to the RO, via the AMC in 
Washington, DC, for the following action:

1.  Ask the veteran to provide any 
evidence in his possession that pertains 
to the claims for service connection for 
sinusitis, athlete's foot, and blurred 
vision. 

2.  Schedule the veteran for a VA ENT 
examination to determine the diagnosis of 
any sinus disorder(s) which may be 
present, and whether any such sinus or 
other nasal disorder is etiologically 
related to the inservice sinusitis and/or 
rhinitis treated in 1978 and 1979.  The 
entire claims folder and a copy of this 
REMAND must be made available the 
physician.  

In would be helpful if the physician 
would use the following language in his 
or her opinion, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is less than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

3.  Schedule the veteran for a VA 
podiatry examination to determine whether 
he has tinea pedis or onychomycosis, and, 
if so, whether any such condition is 
related to the inservice tinea pedis 
treated in 1978.  The entire claims 
folder and a copy of this REMAND must be 
made available the podiatrist.  

In would be helpful if the podiatrist 
would use the following language in his 
or her opinion, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is less than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

4.  Obtain all records of the veteran's 
treatment and/or evaluation at the VA 
Baton Rouge eye clinic, including any 
consultations for blurred vision.  An 
undated outpatient treatment note, likely 
dated in or after February 2004, contains 
a request for an eye consult at that 
facility.

5.  Send the veteran and his 
representative a letter containing the 
notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), informing him 
of the information and medical or lay 
evidence that is necessary to 
substantiate his claim for an earlier 
effective date for the grant of a 50 
percent rating for headaches.  The letter 
should inform him of which information 
and evidence, if any, that he is required 
to provide to VA, and which information 
and evidence, if any, VA will attempt to 
obtain on his behalf.  He should 
specifically be requested to provide any 
evidence in his possession that pertains 
to the claim, including to the allegation 
of CUE in the March 1996 rating decision.  

6.  After allowing time for response, 
adjudicate the matter of whether there was 
CUE in the April 1996 rating decision 
which assigned an initial 10 percent 
rating for headaches.  

7.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should adjudicate 
all of the remaining claims on appeal.  If 
any claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which, 
if applicable, includes a discussion of 
the reopened claim for service connection 
for athlete's foot on the merits, and 
includes the question of CUE in the prior 
rating decision, in connection with the 
earlier effective date issue.  The veteran 
and his representative should be given an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in Vas' efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


